RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 16a0239p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 REBECCA JEAN SHIMEL,                                   ┐
                               Petitioner-Appellant,    │
                                                        │
                                                        │
        v.                                               >      No. 15-2419
                                                        │
                                                        │
 MILLICENT WARREN, Warden,                              │
                               Respondent-Appellee.     │
                                                        ┘
                         Appeal from the United States District Court
                       for the Eastern District of Michigan at Bay City.
                  No. 1:14-cv-14882—Thomas L. Ludington, District Judge.

                                    Argued: July 26, 2016

                           Decided and Filed: September 22, 2016

                  Before: SILER, GIBBONS, KETHLEDGE, Circuit Judges.
                                   _________________

                                         COUNSEL

ARGUED: James S. Brady, DYKEMA GOSSETT PLLC, Grand Rapids, Michigan, for
Appellant. Laura Graves Moody, OFFICE OF THE MICHIGAN ATTORNEY GENERAL,
Lansing, Michigan, for Appellee. ON BRIEF: James S. Brady, Alison L. Carruthers,
DYKEMA GOSSETT PLLC, Grand Rapids, Michigan, for Appellant. Andrea M. Christensen-
Brown, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for
Appellee.
                                     _________________

                                          OPINION
                                     _________________

       JULIA SMITH GIBBONS, Circuit Judge. Rebecca Shimel was convicted of second-
degree murder and possession of a firearm in the commission of a felony pursuant to a plea deal
in the shooting death of her husband. After sentencing, the Michigan trial court conducted an



                                               1
No. 15-2419                                  Shimel v. Warren                                               Page 2


evidentiary hearing under People v. Ginther, 212 N.W.2d 922 (Mich. 1973).                                   The court
concluded that Shimel’s trial counsel was ineffective for failing to investigate a battered spouse
self-defense theory and granted her motion to withdraw her guilty plea. The Michigan Court of
Appeals, however, reversed. It concluded that the trial court clearly erred in impermissibly
substituting its judgment for that of trial counsel on a matter of strategy. On collateral review,
the district court denied Shimel’s claims that trial counsel was ineffective for failing to spend
sufficient time consulting with her and for advising her to plead guilty rather than taking the case
to trial and presenting a battered spouse self-defense theory. Shimel is unable to establish
prejudice. Therefore, we affirm.

                                                           I.

         The facts as recited by the Michigan Court of Appeals are presumed correct on habeas
review pursuant to 28 U.S.C. § 2254(e)(1).1 Wagner v. Smith, 581 F.3d 410, 413. According to
the Michigan Court of Appeals:

         Defendant was charged with open murder, MCL 750.316, and possession of a
         firearm during the commission of a felony (felony-firearm), MCL 750.227b, in
         the shooting death of her husband, Rodney Shimel. Defendant fired seven shots,
         reloaded the gun, and continued to fire. Shimel sustained nine gunshot wounds,
         seven of which entered his body through his back. Defendant was arrested on the
         same day that the shooting occurred.

         Defendant was represented by four different attorneys, two court-appointed and
         two retained, before she entered her guilty plea. The court-appointed attorneys
         represented defendant only briefly. Before defendant’s preliminary examination,
         while she was represented by her first retained attorney, the assistant prosecutor,
         J. Dee Brooks, offered to allow defendant to plead guilty to second-degree murder
         and felony-firearm with no sentence recommendation in exchange for the
         dismissal of the open murder charge. The offer remained open until the day
         before the preliminary examination. Although defendant decided to accept the
         plea offer, Brooks withdrew it because defendant’s attorney did not inform him
         that defendant wanted to accept it until the morning of the preliminary
         examination. Thus, because the plea offer was not accepted before Brooks’s
         deadline, the offer was withdrawn. Following the preliminary examination,
         defendant was bound over for trial.


         1
          Shimel’s argument that deference is owed to the state trial court’s version of the facts, rather than the court
of appeal’s factual findings and legal conclusions, is without merit. See infra Section II.B.
No. 15-2419                                Shimel v. Warren                                 Page 3


      Thereafter, the trial court granted defense counsel’s motion to withdraw, and
      defendant retained attorney E. Brady Denton to represent her. On October 5,
      2010, the trial court entered a stipulation to adjourn trial that indicated that
      Denton was investigating a “battered spouse” defense and intended to hire an
      expert to interview defendant. Denton spoke several times with attorney Dale
      Grayson at the National Clearinghouse for the Defense of Battered Women.
      Grayson sent Denton a packet of materials regarding the defense, including
      articles, appellate decisions in cases involving the defense, and information
      regarding courts’ positions on the defense. According to Denton, he discussed the
      possibility of a battered spouse defense with defendant and her family and friends
      as well as the prosecutor. Ultimately, he decided not to pursue a battered spouse
      defense and did not hire an expert.

      Over the next few months, Denton and Brooks had several discussions regarding
      a possible guilty plea. Brooks refused to consider a plea to manslaughter and
      refused Denton’s request for a second-degree murder plea with a sentence cap. In
      January 2011, Brooks offered defendant the same plea that he had previously
      offered, i.e., second-degree murder and felony-firearm with no sentence
      recommendation in exchange for dropping the open murder charge. Defendant
      accepted the plea and pleaded guilty on February 3, 2011. The trial court
      sentenced defendant to 18 to 36 years in prison for the murder conviction, to be
      served consecutive to 2 years’ imprisonment for the felony-firearm conviction.

      On September 21, 2011, defendant filed a motion to withdraw her plea, to correct
      her invalid sentence, and to amend the presentence investigation report. In her
      motion to withdraw her plea, defendant argued that Denton had rendered
      ineffective assistance of counsel for failing to investigate a battered spouse
      syndrome defense and/or hire an expert to examine defendant. Defendant
      asserted that her plea was therefore involuntary. She requested the appointment
      of a battered spouse syndrome expert at public expense as well as a Ginther2
      hearing.

      At the Ginther hearing, Denton admitted that he signed the stipulation to adjourn
      trial in part to investigate a battered spouse syndrome defense. He obtained the
      packet of materials from Grayson regarding the defense, talked to defendant, and
      reviewed the police reports. He asserted that he originally intended to hire an
      expert witness regarding the defense, but ultimately determined after reviewing
      the case materials that the defense was not worth pursuing. One of Denton’s
      biggest concerns was the fact that defendant reloaded her gun and continued
      shooting. Also, there was not much evidentiary support to show a history of
      physical abuse against defendant. There was only one documented incident of
      domestic violence. When asked whether he thought that self-defense or a battered


      2
          People v. Ginther, 390 Mich. 436; 212 N.W.2d 922 (1973) (footnote in original).
No. 15-2419                        Shimel v. Warren                                    Page 4


      spouse defense was a viable defense, Denton responded, “I don’t think it could be
      sold to a jury.”

      Denton testified that he met with defendant while she was incarcerated at least
      two or three times and probably wrote letters to her during the seven months that
      he represented her. Denton scored defendant’s sentencing guidelines before the
      plea hearing but he did not tell defendant the sentence that she was likely to
      receive. Denton admitted that he told Grayson in a letter dated March 10, 2011,
      that defendant could receive “as little as 8 years, although [he] would expect 10 to
      11 years” based on his calculation of the sentencing guidelines. Denton told
      defendant that her sentence would be controlled by the sentencing guidelines.
      Denton testified that one of his concerns was defendant’s desire to be with her
      children. Defendant had told Denton that she wanted an opportunity to get out of
      prison and be with her children someday. Denton testified that considering
      defendant’s desire to be with her children and his belief that a battered spouse
      defense would not be successful, he thought the second-degree murder plea was a
      good option because it would give defendant a chance to be released from prison
      one day.

      Dr. Karla Fischer testified as an expert witness on domestic violence and battered
      spouse syndrome. She maintained that battered spouse syndrome is “not a
      defense per se, but the expert testimony helps to support a theory of self-defense.”
      She opined that a battered spouse defense presented to a jury typically results in a
      reduction of charges, most commonly from first-degree murder to second-degree
      murder.

      Fischer conducted a domestic violence evaluation of defendant in prison in
      October 2011 after defendant moved to withdraw her plea. Defendant told
      Fischer that Shimel [her husband] had abused her physically and emotionally
      throughout their 30-year marriage and had threatened to kill her. Defendant
      claimed that Shimel had punched her, strangled her, kicked her, restrained her,
      and committed acts of sexual violence against her. Defendant admitt[ed] stabbing
      Shimel with a knife while he was choking her early in their relationship. Fischer
      opined that, based solely on the information that defendant provided, defendant
      had acted in self-defense. Fischer admitted that she did not have a “full grasp” of
      the forensic evidence and that a battered spouse assessment is based on a
      defendant’s perception of events, which might not match up with other facts.
      Defendant told Fischer that she was having financial difficulties at the time of the
      shooting, but Fischer did not believe that that information was important. When
      asked whether it would have had any significance if defendant had a gambling
      problem and defendant and Shimel had conflict about it, Fischer responded:

              A. Well, my job in understanding the history of domestic violence
              doesn’t necessarily in—that wouldn’t necessarily be
              psychologically significant in the evaluation of domestic violence
No. 15-2419                         Shimel v. Warren                                     Page 5


              and its effects. So, I guess the answer would be no, it wouldn’t
              necessarily be important.
              Q. So you wouldn’t consider other motivation for the shooting?
              A. I’m not really sure how to answer that question. I mean, my
              job is not to understand the motivation underlying the shooting.
              My job is to understand the history of . . . domestic violence, how
              it affected her and whether or not it led her to act in self-defense.

      Defendant testified that she never received any phone calls or correspondence
      from Denton while she was in jail. She claimed that Denton visited her twice, the
      first time for “under an hour and the second time lasted for about 10, 15 minutes.”
      According to defendant, Denton told her at the second meeting that he was going
      to speak to Brooks and try to negotiate a plea deal with a sentence of 7 to 15 years
      or less. Defendant maintained that the next time that she saw Denton was when
      she walked into the courtroom for the plea hearing. After defendant pleaded
      guilty, she wrote a letter to Denton that stated:

              I’m writing you to—I’m writing to in regards to—to the plea
              hearing that occurred today at 1:30. What happened? Why was I
              not notified by you or your office or by Mr. Jacob Kolinski, your
              legal assistant who was with you today? Why didn’t I get to meet
              or speak with you before the court—before court so you could
              explain what this plea deal you had was all about? How could you
              do this to me? What did I just plea to? How much time am I
              looking at? What is the difference of Open Murder and Second
              Degree Murder? I’m extremely confused, distraught, and frankly,
              I don’t remember much about what happened today in court.

      Defendant admitted that it was a priority for her to be able to be released from
      prison one day so that she could be with her children. Defendant also admitted
      that she told a different story about the shooting when she first spoke to a
      detective and persons at the forensic center. She initially did not tell the detective
      that she thought that Shimel was going to kill her that day. Later, defendant
      claimed that she did not tell the detective that she thought that Shimel was going
      to kill her because she wanted to protect her family from the media. Defendant
      admitted that she was an avid gambler and had financial problems. She “possibly”
      bounced two checks on the day of the shooting, and she “might have told” a
      friend that she could not support herself financially without Shimel. Defendant
      also admitted that she talked to her daughters on the phone from jail and tried to
      get them to remember the abuse that Shimel allegedly inflicted on her. Defendant
      testified that her daughters “probably” told her that they did not recall any abuse.
No. 15-2419                              Shimel v. Warren                                          Page 6


        Defendant also acknowledged that her daughters testified at the preliminary
        examination that they did not recall any physical abuse.3

        Grace Ombry, defendant’s best friend in high school, testified that defendant
        began dating Shimel after she dropped out of high school in the beginning of her
        senior year in 1981. Defendant and Shimel moved into an apartment together in
        1983 before they married. Ombry visited the apartment once, during which time
        defendant showed Ombry bruises on her leg and claimed that Shimel had beaten
        her. She also showed Ombry a gun that Shimel owned and said that Shimel had
        threatened her with it. Later in 1983, shortly after defendant and Shimel married,
        defendant told Ombry that she was unhappy and wanted to get a divorce because
        Shimel was mean to her. Ombry had not had regular contact with defendant since
        they were teenagers.

        Brooks testified that from the beginning of the case, he believed that defendant
        had only two possible defenses—insanity and self-defense under a battered
        spouse theory. Brooks viewed defendant’s videotaped statements to the police in
        which she admitted that she shot Shimel several times during an argument in their
        bedroom while three of their children were home. No other weapons were
        involved to suggest that defendant was in any danger. Brooks testified that in his
        early conversations with Denton, Denton mentioned that he was considering a
        self-defense defense under a battered spouse theory, but Brooks did not believe
        that the evidence supported such a defense. Brooks maintained that the police had
        spoken to “dozens and dozens” of people, and Brooks did not believe that there
        was any substantiating proof of any serious prior violent acts between defendant
        and Shimel. In fact, Brooks testified that all four of defendant’s children “denied
        that they had ever seen any physical violence or threats of physical violence”
        between their parents. Brooks told Denton that, in his view, the shooting was
        precipitated by the couple’s financial problems, and specifically defendant's
        gambling problem. Shimel was working extra jobs on the side to earn money for
        the family during the holidays, and funds were missing, including a recent
        payment for a job in the form of a check. Brooks learned from family members
        and a friend that Shimel was considering leaving the home and either divorcing or
        separating from defendant. According to Brooks, the physical evidence was also
        inconsistent with self-defense. Shimel suffered seven gunshot wounds to his
        back, two of which were fatal and would have disabled Shimel very quickly.
        Although the chamber of the gun held only seven bullets, Shimel suffered nine
        gunshot wounds. The theory that defendant reloaded the gun and then continued
        to shoot was consistent with the children’s description of what they had heard
        from downstairs. Brooks reviewed Fischer’s report and testified “with absolute
        certainty” that it would not have convinced him to change the plea offer or his


        3
          It is unclear how old defendant’s daughters were at that time, but they were younger than defendant’s
oldest son, who was 24, and older than her youngest son, who was 12 (footnote in original).
No. 15-2419                                Shimel v. Warren                                            Page 7


      assessment of the strengths and weaknesses of his case. Brooks viewed Fischer's
      report as contradictory and self serving.

      The trial court granted defendant’s motion to withdraw her plea. With respect to
      counsel’s performance and the first prong of the Strickland4 test, the court stated:

                 [C]ertain things, listening to the testimony, strike me. One is that
                 Mr. Denton spent, from the record, probably no more than 1.5
                 hours maximum time speaking to his client on a capital felony life
                 offense without parole should she be convicted as charged.
                 Presumably it was an open murder, but let’s assume it was a
                 murder one that she was convicted of. As no doubt the prosecution
                 would argue.

                 Mr. Denton spent approximately maximum of 1.5 hours time with
                 the defendant before negotiating a plea that ultimately was taken.

                 In my opinion, and I also find, that Mr. Denton did not meet with
                 the defendant in—in jail or even in lockup prior to coming into the
                 courtroom and having his client accept the plea after it was
                 negotiated with Mr. Brooks.

                 I believe the defendant when she indicates that the first time she
                 saw Mr. Denton the day of the plea was when she walked into the
                 courtroom here.

                 I find it somewhat incredible that the lawyer would not go over the
                 plea even the day of the plea one last time and say, do you really
                 want to do this? Do you understand what’s going on? Not sitting
                 at counsel table as does counsel right now for [defendant.]

                 I find that he didn’t do an investigation into what he could
                 characterize as a duress defense, but probably more of a self-
                 defense aspect of the case. Even asking for an adjournment and an
                 opportunity to do so, representing to the Court that he wanted to
                 look into that defense. And when he—I think he failed to
                 thoroughly investigate the self-defense aspect of the case.

                 He failed to inform her of what she was even in court for on the
                 day she took the plea, to talk to her one last time as I already said.
                 I find that that’s the case. I believe her.

                 And that he failed to discuss, also, the likely sentence or disclose
                 the likely sentence based upon an adequate analysis of the

      4
          Strickland v. Washington, 466 U.S. 668; 104 S. Ct. 2052; 80 L.Ed 2d 674 (1984) (footnote in original).
No. 15-2419                         Shimel v. Warren                                   Page 8


              guidelines. And that’s reflected by that—the—the—some of the
              exhibits that are here, and frankly, by the testimony.

              There was no independent investigation of the self-defense aspect
              of the case. . . . In my opinion, he’s testified that he primarily
              relied upon the prosecutorial representations as to the strength of
              their case without doing any independent investigation that I've
              heard of.

              So, in my opinion, the first test of Strickland is met. I’m sorry.
              The test of Strickland is met. It’s the test of Strickland-Hill then
              comes into play.

      The trial court then addressed the second prong of the test, regarding prejudice
      resulting from counsel’s deficient performance. In its ruling, the court declined to
      address the issue of prejudice under Strickland and Hill v. Lockhart, 474 U.S.
52 . . . (1985). The court stated:

              THE COURT: The second prong, the Hill part of it requires that
              the defendant allege that but for his attorney's deficient
              performance, “she” in this case, would've gone to trial rather than
              pled guilty.

              Well, of course, by the very nature of these motions that’s what
              she’s asserting here. That remains to be seen, her prerogative later
              on whether or not to make—do that or not.

              Very difficult for me in light of some of the standards, as [the
              prosecutor] indicates here on the record, that I’m supposed to make
              some sort of educated guess rather was [sic] to likelihood of
              success, and I don’t think—I think I can decline to do that.

              One can certainly strongly argue that maybe a—a defense lawyer
              can convince a jury that it was either justifiable or perhaps
              voluntary manslaughter which would greatly reduce her sentence
              from what it presently is.

              On the other hand, a jury could easily convict of first degree and/or
              second degree.

              I want—on a personal note and I alluded to this with [the
              prosecutor], the transcript doesn’t reflect the atmosphere that
              existed in this courtroom that I personally observed. A transcript is
              a black and white summary of what was said, basically and—not
              summary, but verbatim, what was said by me and what was said by
              her.
No. 15-2419                         Shimel v. Warren                                  Page 9


              And I will indicate this. I—I know I thoroughly covered the
              aspects of the plea in this case. And there’s a reason I did it. And
              the reason is, is I wasn’t sure if she knew what was going on. I
              wasn’t positive of it. And at the time, I assumed that she was fully
              aware of what the likely sentence would be. At least the
              sentencing guideline range.

              Of course, I would have the prerogative to sentence her simply to
              life without a guidelines range as well. But I recall without even
              reading the transcript one of the things she said to me was that “I
              just wanted him to stop” or words to that effect. That’s my
              recollection, and again, I didn’t review—actually I didn’t review
              the plea taking transcript for today. And prior to the Ginther
              hearing, I—I don't recall reviewing the transcript either then. But I
              remember her saying, vividly, “I just wanted him to stop.” And
              that’s when I went into, I think, and again, I didn’t review it for
              today’s purposes, but the self-defense and waiving defenses and
              the like.

              And I did that because I was very cautious in that I really wanted
              to make sure she knew what she was doing by pleading guilty in
              light of a potential defense that she had.

              And perhaps that will come back to haunt her, as [the prosecutor]
              suggests it should. But from a personal standpoint, I think she was
              confused.

              And I did not know until the—after the fact, that Mr. Denton had
              not spoken to her that morning or afternoon prior to the plea taking
              process other than on the record here, that she met him for the first
              time in the courtroom. She testified to that, as I recall. And I
              believe her on that.

              I tried my best to determine that she understood what was going
              on, the gravity of her plea and the likely course of action that I
              would take. I did find her plea was voluntarily (sic). But again,
              that plea—voluntariness was not found, ah, because I was aware
              [sic] that counsel hadn’t informed her of these various and sundry
              things. And having heard that now on this post-sentence
              proceeding, I have to also find that in my opinion that based upon
              her ineffective assistance of counsel, that her plea was not
              knowingly and voluntarily made.

      Accordingly, the trial court granted defendant’s motion to withdraw her guilty
      plea.
No. 15-2419                          Shimel v. Warren                                    Page 10


People v. Shimel, No. 312375, 2013 WL 4006549, at *1–7 (Mich. Ct. App. Aug. 6, 2013).

       The Michigan Court of Appeals reviewed the trial court’s findings of fact for clear error
and questions of constitutional law de novo. Id. at *7. The Michigan Court of Appeals reversed
the trial court’s grant of Shimel’s motion to withdraw her plea, finding that she was not denied
the effective assistance of counsel and that her plea was knowing and voluntary. Id. at *13.

       Specifically, the court first found that “the trial court clearly erred by determining that
Denton failed to conduct an investigation regarding a battered spouse self-defense theory and
improperly substituted its judgment for that of trial counsel on a matter of trial strategy.” Id. at
*8. In so holding, the court relied on the following:

       The Ginther hearing testimony established that Denton is an experienced attorney,
       he was the elected county prosecutor for Saginaw County for four years beginning
       in 1972, and he had handled approximately two hundred homicide cases. Denton
       testified that he had spoken on several occasions with Dale Grayson at the
       National Clearinghouse for the Defense of Battered Women regarding the
       battered spouse syndrome defense and had obtained materials from Grayson
       regarding the defense. Denton was concerned about the fact that defendant fired
       several shots into Shimel’s back, reloaded the gun, and continued to fire. He was
       also concerned that none of her four children had witnessed any physical abuse or
       threat of physical abuse to defendant, and there was very little evidentiary support
       to substantiate a history of physical abuse. Denton explained that he decided not
       to pursue the defense because he did not believe that “it could be sold to a jury.”
       In fact, he testified that he believed that defendant would have been convicted of
       first-degree murder had she proceeded to trial. Because defendant’s primary goal
       was to one day be released from prison in order to be with her children, Denton
       believed that a plea to second-degree murder was her best option.

Id.

       The Michigan Court of Appeals also held that the trial court erred in its analysis of
whether Shimel was prejudiced. Id. at *9–10. Relying on record evidence, the court found that
Shimel “would not have received a better outcome if she had gone to trial and argued that she
acted in self-defense based on a battered spouse theory,” because of the lack of a history of
domestic violence, the fact that seven of the bullets entered Shimel’s body through his back, and
Fischer’s testimony that a successful battered spouse defense commonly results in second-degree
murder charges—exactly the outcome Shimel received. Id. at *10. The court then considered
No. 15-2419                          Shimel v. Warren                                     Page 11


the voluntariness of Shimel’s plea and found that even if Denton’s performance was deficient,
Shimel could not establish prejudice because “she chose to accept the same plea offer before her
preliminary examination, but the offer was withdrawn because defendant’s attorney at that time
did not timely communicate defendant’s acceptance of the offer to the prosecution.” Id. at *11.

       The Michigan Supreme Court denied Shimel’s application for leave to appeal. People v.
Shimel, 840 N.W.2d 312 (Mich. 2013).

       Thereafter, Shimel filed a petition for a writ of habeas corpus in the federal district court.
The district court denied Shimel’s Petition, but granted her a certificate of appealability on her
ineffective assistance of counsel claim. Shimel timely appealed.

                                                II.

                                                A.

       In a 28 U.S.C. § 2254 habeas appeal, we review the district court’s legal conclusions de
novo and factual determinations for clear error. Loza v. Mitchell, 766 F.3d 466, 473 (6th Cir.
2014); Dando v. Yukins, 461 F.3d 791, 796 (6th Cir. 2006). A state court’s determination of
factual issues “shall be presumed to be correct” unless the petitioner rebuts this presumption “by
clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       Federal habeas corpus relief is governed by the Anti-Terrorism and Effective Death
Penalty Act of 1996 (“AEDPA”). Under 28 U.S.C. § 2254(d):

              An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme
           Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
           facts in light of the evidence presented in the State court proceeding.
No. 15-2419                           Shimel v. Warren                                      Page 12


       A state court’s decision is an “unreasonable application” of clearly established federal
law if it “correctly identifies the governing legal rule but applies it unreasonably to the facts of a
particular prisoner’s case.”      Williams v. Taylor, 529 U.S. 367, 407–08 (2000).               “The
‘unreasonable application’ clause requires the state court decision to be more than incorrect or
erroneous”—it must be “objectively unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003).
The phrase “clearly established Federal law” in § 2254(d)(1) “refers to the holdings, as opposed
to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court
decision.” Williams, 529 U.S. at 412 (emphasis added); see also Lopez v. Smith, 135 S. Ct. 1, 4
(2014) (per curiam) (“Circuit precedent cannot ‘refine or sharpen a general principle of Supreme
Court jurisprudence into a specific legal rule that this Court has not announced.” (quoting
Marshall v. Rodgers, 133 S. Ct. 1446, 1450 (2013))).

       The Supreme Court’s holding in Strickland v. Washington, 466 U.S. 668 (1984), provides
the “clearly established Federal law” relevant to Shimel’s claim of ineffective assistance of
counsel. See Williams, 529 U.S. at 391. To prevail, Shimel must first “show that counsel’s
performance was deficient” by “an objective standard of reasonableness,” meaning that trial
counsel “made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687–88. “Judicial scrutiny of
counsel’s performance must be highly deferential.” Id. at 689. “Second, the defendant must
show that the deficient performance prejudiced the defense,” meaning that Shimel “must show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.”         Id. at 687, 694.     “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. In the case of
ineffectiveness in regard to the acceptance of a plea deal, there is a “strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

       The Strickland inquiry coupled with AEDPA review is doubly hard to meet. Harrington
v. Richter, 562 U.S. 86, 105 (2011); Bell v. Cone, 535 U.S. 685, 699 (2002).
No. 15-2419                           Shimel v. Warren                                    Page 13


                                                 B.

       We are first tasked with determining to which state court decision we must defer.
Generally, this court reviews the decision of “the last state court to issue a reasoned opinion on
the issue[s]” raised in a habeas petition. Joseph v. Coyle, 469 F.3d 441, 450 (6th Cir. 2006)
(internal quotation marks and citation omitted). In this case, the Michigan Court of Appeals was
“the last state court to issue a reasoned opinion.” Id.

       Shimel argues, however, that this court should review the decision of the trial court and
ignore the factual findings and legal conclusions of the Michigan Court of Appeals.              She
contends that “[d]eference must be given to both findings of fact and legal conclusions made by
a trial court following a Strickland evidentiary hearing,” which in this case would mean deferring
to the credibility determinations and legal conclusions made by the trial judge at the Ginther
hearing. Appellant Br. at 20–21. In contrast, the government contends that AEDPA deference is
due to the opinion of the Michigan Court of Appeals. The government is correct: the Michigan
Court of Appeals “is the last state court to adjudicate the claim on the merits” and its opinion is
therefore “[t]he relevant state court decision.” Pudelski v. Wilson, 576 F.3d 595, 607 (6th Cir.
2009). The cases cited by Shimel are not to the contrary.

       In Foster v. Wolfenbarger, the defendant was convicted, the trial court conducted a
Ginther hearing and found trial counsel ineffective for failing to investigate and present an alibi
defense, and the Michigan Court of Appeals reversed, finding that the decision not to put on an
alibi defense was a strategic decision. 687 F.3d 702, 707 (6th Cir. 2012). Then, on § 2254
review, the district court found that trial counsel was deficient, and this court agreed. Id. at 707–
09. In arriving at its conclusion, the panel noted that this court “give[s] due deference to the
conclusions of the trial judge on the effectiveness of counsel, because ‘[t]he judge, having
observed the earlier trial, should have an advantageous perspective for determining the
effectiveness of counsel’s conduct and whether any deficiencies were prejudicial.’” Id. at 708
(quoting Massaro v. United States, 538 U.S. 500, 506 (2003)). This statement, however, must be
read in light of the court’s conclusion that the Michigan Court of Appeal’s decision was an
unreasonable application of clearly established Federal law. Id. at 709. Although the Foster
court noted the trial court’s superior position to assess credibility, it did not rely on the trial
No. 15-2419                          Shimel v. Warren                                   Page 14


court’s ruling as a dispositive basis for granting relief. See id. at 708–09. Rather, it applied
AEDPA deference to the opinion of the Michigan Court of Appeals. See id.

       Likewise, Ramonez v. Berghuis does not require this court to ignore the findings of the
Michigan Court of Appeals and defer to the determinations of the state trial court. 490 F.3d 482,
490 (6th Cir. 2007). In stating that “in the context of a Strickland evidentiary hearing, it is for
the judge to evaluate the credibility of the criminal defendant and the former defense counsel in
deciding what advice counsel had in fact given to the defendant during his trial, and such
findings are entitled to the Section 2254(e)(1) presumption,” this court was merely illustrating
the distinction between credibility determinations within the judge’s or jury’s province. Id.
Such a statement does not divest a state appellate court of its ability to review the factual
findings and legal conclusions of a state trial court. As in Foster, the Ramonez court applied
AEDPA’s double deference to the opinion of the Michigan Court of Appeals. Id. at 486–87.

       Nor does § 2254(e)(1) support Shimel’s position. The statute speaks only to the factual
determinations made by a “State court”—it does not differentiate between state trial and state
appellate courts:

       In a proceeding instituted by an application for a writ of habeas corpus by a
       person in custody pursuant to the judgment of a State court, a determination of a
       factual issue made by a State court shall be presumed to be correct. The applicant
       shall have the burden of rebutting the presumption of correctness by clear and
       convincing evidence.

       It would be an inappropriate exercise of federal habeas review to ignore the factual and
legal conclusions of the Michigan Court of Appeals and instead look to the state trial court’s
findings. See Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Shimel’s argument boils down to a
complaint that the Michigan Court of Appeals unreasonably applied the state-mandated standard
of review. This is not a ground on which we can grant habeas relief. As this court has
previously opined, AEDPA sets forth “a precondition to the grant of habeas relief . . . not an
entitlement to it.” Daniels v. Lafler, 501 F.3d 735, 740 (6th Cir. 2007) (citing Fry v. Pliler, 551
U.S. 112, 119 (2007)). Therefore, we apply § 2254(e)(1)’s presumption of correctness to the
factual findings of the Michigan Court of Appeals and AEDPA double deference to the legal
conclusions of the Michigan Court of Appeals.
No. 15-2419                           Shimel v. Warren                                    Page 15


                                                 C.

        Shimel must establish that trial counsel’s performance was deficient and that his
deficiencies prejudiced the defense. Strickland, 466 U.S. at 687. Although we have doubt that
Denton’s performance was deficient, we resolve Shimel’s claim on the prejudice prong because
there can be no finding of ineffective assistance of counsel without prejudice. Phillips v.
Bradshaw, 607 F.3d 199, 216 (6th Cir. 2010) (citing Strickland, 466 U.S. at 691–92).

        To satisfy the prejudice requirement in the context of guilty pleas, “the defendant must
show that there is a reasonable probability that, but for counsel’s errors, [s]he would not have
pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59. In the Sixth
Circuit, a petitioner “cannot make that showing merely by telling [the court] now that she would
have gone to trial then if she had gotten different advice.” Pilla v. United States, 668 F.3d 368,
373 (6th Cir. 2012). “The test is objective, not subjective; and thus, ‘to obtain relief on this type
of claim, a petitioner must convince the court that a decision to reject the plea bargain would
have been rational under the circumstances.’” Id. (quoting Padilla v. Kentucky, 559 U.S. 356,
372 (2010)). “[W]here the alleged error of counsel is a failure to advise the defendant of a
potential affirmative defense to the crime charged, the resolution of the ‘prejudice’ inquiry will
depend largely on whether the affirmative defense likely would have succeeded at trial.” Hodges
v. Colson, 727 F.3d 517, 534 (6th Cir. 2013) (quoting Hill, 474 U.S. at 59). This is such a case,
as Shimel contends that her counsel was deficient for his failure to present a theory of self-
defense. “[I]n determining whether a defendant has shown prejudice, a court must predict
whether correction of the deficient performance might have enabled the defendant to succeed at
trial.” Id. at 538.

        With these considerations in mind, Shimel has not established a reasonable probability
that, but for counsel’s advice to plead guilty, she would have gone to trial. Nor has she proven
that there is a reasonable probability that the presentation of a battered spouse syndrome theory
of self-defense at trial would have resulted in a better outcome for her than a conviction of
second-degree murder.
No. 15-2419                          Shimel v. Warren                                   Page 16


       Shimel argues that she would have rejected the plea and insisted on going to trial and that
she would have received a better outcome at trial. She asserts that at trial, she would have used
Fischer’s expert testimony on battered spouse syndrome “to explain the reasonableness of the
battered spouse’s perception that danger or great bodily harm is imminent, and also to rebut the
prosecution’s inference that the defendant could have left rather than kill the spouse.” Appellant
Br. at 33 (quoting People v. Wilson, 487 N.W.2d 822, 824 (Mich. Ct. App. 1992)). In response,
the government contends that Shimel cannot show that she would have chosen to go to trial and
that if she had, even with Fischer’s expert testimony, she likely would have been convicted of the
more serious charge of first-degree murder, which would have subjected her to a non-parolable
life sentence.

       Shimel was charged with open murder under Michigan Comp. Law 750.316, which
“shall be punished by imprisonment for life without eligibility for parole.” Shimel, 2013 WL
4006549, at *1. In contrast, second-degree murder pursuant to Michigan Comp. Law 750.317
“shall be punished by imprisonment in the state prison for life, or any terms of years, in the
discretion of the court trying the same.” In discussions with Denton, Shimel expressed her desire
to have the opportunity to be released from prison and someday return to her four children.
Shimel, 2013 WL 4006549, at *2, 4. Therefore, Denton’s belief that “the second-degree murder
plea was a good option because it would give defendant a chance to be released from prison one
day” was reasonable. Id. at *2. Indeed, Shimel was sentenced to eighteen to thirty-six years in
prison, which leaves open the possibility that she might be reunited with her children someday.
Nowhere has Shimel stated that if she had better advice or spent more time with her trial counsel,
she would not have pled guilty; nor would a reasonable person have chosen to proceed to trial
under the circumstances. Shimel’s statement in her briefs that she would have rejected the plea
agreement and insisted on going to trial are belied by the fact that she had agreed to plead guilty
to second-degree murder prior to her preliminary examination but, because of a
miscommunication between her former counsel and the prosecutor, the deal expired. Id. at *1.
Shimel’s statements to the contrary are insufficient to rebut the Michigan Court of Appeals’
findings on this matter. See 28 U.S.C. § 2254(e)(1). A reasonable defendant in Shimel’s
situation would have accepted the second-degree murder plea, especially in light of the
prosecutor’s stance that, even with expert testimony on battered spouse syndrome, he would not
No. 15-2419                            Shimel v. Warren                                     Page 17


have further reduced the charge to manslaughter. See Shimel, 2013 WL 4006549, at *2, *4. In
reaching this conclusion, the Michigan Court of Appeals did not unreasonably apply clearly
established Federal law. Id. at *11.

       Even assuming that a reasonable defendant in Shimel’s position would have rejected the
second-degree murder plea agreement, she has failed to establish a reasonable probability that
expert testimony on battered spouse syndrome would have improved her result. Michigan law
does not permit a defendant to plead battered spouse syndrome as a freestanding defense but
rather as part of a self-defense claim. See Seaman v. Washington, 506 F. App’x 349, 360 (6th
Cir. 2012) (citing People v. Christel, 537 N.W.2d 194, 202 (Mich. 1995)). “In Michigan, the
killing of another person in self-defense is justifiable homicide if the defendant honestly and
reasonably believes that [her] life is in imminent danger or that there is a threat of serious bodily
harm.” People v. Heflin, 456 N.W.2d 10, 18 (Mich. 1990). Shimel would have been unable to
meet this burden. Her husband suffered nine gunshot wounds, seven of which entered his body
through his back, Shimel, 2013 WL 4006549, at *1, which weighs against a self-defense theory.
See Cain v. Redman, 947 F.2d 817, 822 (6th Cir. 1991). Further, the government would have
presented evidence that “the shooting was precipitated by the couple’s financial problems, and
specifically defendant’s gambling problem” and that Shimel had reloaded the gun and then
continued to shoot her husband. Shimel, 2013 WL 4006549, at *4. There is no reasonable
probability that Shimel’s battered spouse syndrome self-defense theory would have succeeded at
trial. Shimel is unable to establish prejudice, and therefore, her claim for habeas relief fails.

                                                 III.

       For the reasons stated above, we affirm.